Letton, J.
This was an action to compel the moderator of school district No. 53 of Hamilton county to sign a school warrant, in favor of the relator, in payment of wages due the *723relator under a contract with the school board of that district. A motion was submitted at the hearing praying that the appeal be dismissed for the reasons that the amount due upon the warrant has, since the appeal was taken, been paid by the school board under authorization by the voters at the annual meeting in 1924, and for the further reason that Millsap, against whom the action proceeds, resigned his office on August 1, 1922, and his resignation was accepted August 8, 1922, and one Talich appointed moderator in his place. No denial was made of these facts. It is said this is a moot case for both of these reasons.
The basic controversy in this case is whether school district No. 53 should pay a sum of money claimed to be due to the relator for services as a teacher, in said district. The parties, after the appeal was taken, having compromised and settled this question by payment, there is no further necessity for litigation. Harte v. Castetter, 38 Neb. 571. The appeal is therefore dismissed at the cost of the appellant.
Appeal dismissed.